

116 HR 919 IH: Bird-Safe Buildings Act of 2019
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 919IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. Quigley (for himself, Mr. Griffith, Mr. Cohen, Mr. Zeldin, Mr. McNerney, Mr. Huffman, Mr. Gallego, Mr. Cartwright, Mr. Blumenauer, Ms. Wilson of Florida, Mr. Cicilline, Mr. Carson of Indiana, Mr. Lowenthal, Mr. Grijalva, Ms. Kuster of New Hampshire, Ms. Schakowsky, and Mr. Soto) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 40, United States Code, to direct the Administrator of General Services to
			 incorporate bird-safe building materials and design features into public
			 buildings, and for other purposes.
	
 1.Short titleThis Act may be cited as the Bird-Safe Buildings Act of 2019. 2.Use of bird-safe building materials and design features (a)In generalChapter 33 of title 40, United States Code, is further amended by adding at the end the following:
				
					3319.Use of bird-safe building materials and design features
 (a)Construction, alteration, and acquisition of public buildingsEach public building constructed, acquired, or of which more than 50 percent of the facade is substantially altered (in the opinion of the Commissioner of Public Buildings) by the Administrator of General Services shall meet, to the maximum extent practicable, as determined by the Administrator, the following standards:
 (1)At least 90 percent of the exposed facade material from ground level to 40 feet— (A)shall not be composed of glass; or
 (B)shall be composed of glass employing— (i)elements that preclude bird collisions without completely obscuring vision, such as secondary facades, netting, screens, shutters, and exterior shades;
 (ii)ultraviolet (UV) patterned glass that contains UV-reflective or contrasting patterns that are visible to birds;
 (iii)patterns on glass designed in accordance with a rule that restricts horizontal spaces to less than 2 inches high and vertical spaces to less than 4 inches wide, commonly referred to as the 2 × 4 rule;
 (iv)opaque, etched, stained, frosted, or translucent glass; or (v)any combination of the methods described in this subparagraph.
 (2)At least 60 percent of the exposed facade material above 40 feet shall meet the standard described in paragraph (1)(A) or (1)(B).
 (3)There shall not be any transparent passageways or corners. (4)All glass adjacent to atria or courtyards containing water features, plants, and other materials attractive to birds shall meet the standard described in paragraph (1)(B).
 (5)Outside lighting shall be appropriately shielded and minimized subject to security and other mission related requirements.
 (b)MonitoringThe Administrator shall take such actions as may be necessary to ensure that actual bird mortality is monitored at each public building.
						(c)Existing buildings and lighting
 (1)In generalThe Administrator, where practicable and consistent with security and other mission related requirements, as determined by the Administrator, shall reduce exterior building and site lighting for each public building. This paragraph shall not apply to buildings in which the Administrator does not have control of the exterior building and site lighting.
 (2)Use of automatic control technologiesIn carrying out paragraph (1), the Administrator shall make use of automatic control technologies, including timers, photo-sensors, and infrared and motion detectors.
 (d)Additional methodsIn carrying out the requirements of this section, the Administrator may employ any available methods and strategies that are in accordance with existing effective best practices to reduce bird mortality.
 (e)Exception for significant costThe requirements of this section shall not apply to any acquisition or substantial alteration described in subsection (a) if the Administrator, after consideration of multiple options, determines that the use of the required building materials and design features would result in a significant additional cost for the project.
 (f)Exempt buildingsThis section shall not apply to— (1)any building or site listed, or eligible for listing, on the National Register of Historic Places;
 (2)the White House and its grounds; (3)the Supreme Court building and its grounds; or
 (4)the United States Capitol and its related buildings and grounds.. (b)Clerical amendmentThe table of sections at the beginning of chapter 33 of title 40, United States Code, is further amended by adding at the end the following new item:
				
					
						3319. Use of bird-safe building materials and design features..
			